Citation Nr: 0331898	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-00 072A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected cephalgia.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected allergic rhinitis with the residuals of 
an ethmoid fracture.

3.  Entitlement to an effective date earlier than 
December 12, 1996, for service connection for post-
traumatic stress disorder (PTSD) and organic brain 
syndrome with psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1977 to February 1980.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, rendered in June 
1996 and March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
and Newark, New Jersey, respectively.  During the course 
of the appeal, the veteran moved to the jurisdiction of 
the RO in Waco, Texas.

The issue of entitlement to a rating in excess of 10 
percent for the veteran's service-connected allergic 
rhinitis with the residuals of an ethmoid fracture is the 
subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  The veteran has very frequent, prolonged attacks of 
headaches (cephalgia) which are completely prostrating in 
nature and productive of severe economic inadaptability. 



2.  On September 14, 1995, the RO received correspondence 
from the veteran which ultimately resulted in a grant of 
service connection for PTSD and organic brain syndrome 
with psychosis (hereinafter collectively referred to as 
PTSD), evaluated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular rating for 
the veteran's service-connected headaches have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code (DC) 8100 (2003).

2.  The criteria for an effective date of September 14, 
1995, for service connection for PTSD have been met.  
38 U.S.C.A. §§ 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(a)-(b)(2)(i) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  66 
Fed. Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the 
Statements of the Case (SOC); the Supplemental Statements 
of the Case (SSOC's); and a letter, dated in July 2001, 
the veteran and his representative were notified of 
evidence necessary to substantiate his claim of 
entitlement to an increased rating for service-connected 
hearing loss disability in his left ear.  Indeed, the 
SSOC issued in January 2003 sets forth the provisions of 
38 C.F.R. § 3.159.  Those provisions informed the veteran 
of what evidence and information VA would obtain for him, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
38 C.F.R. § 3.159(b)(1).  Those regulations also informed 
the veteran that if the VA did not receive the necessary 
information and evidence requested from the claimant 
within one year of the date of the notice, VA could not 
pay or provide any benefits based on that application.  
Further, those regulations also informed the veteran that 
if he had not responded to the request within 30 days, VA 
could decide the claim prior to the expiration of the 
one-year period based on all the information and evidence 
contained in the claims file.  It was noted, however, 
that if the VA did decide the case and then the veteran 
provided information and evidence within one year of the 
date of the request, the VA had to readjudicate the 
claim.  38 C.F.R. § 3.159(b)(1).

In its July 2001 letter, the RO informed the veteran of 
the passage of the VCAA and requested evidence in support 
of his claim.  The RO also requested information 
describing any additional evidence he wished the VA to 
obtain.  The RO gave him 60 days to respond.  

In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(which had granted the veteran one year to respond).  The 
Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing 
38 C.F.R. § 19.9).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of 
the statutory one-year period provided for response.  

After reviewing the record, however, the Board finds that 
the Federal Circuit decision in PVA is not applicable to 
the veteran's appeal.  Although the RO gave the veteran 
only a 60 day period to respond to its July 2001 letter, 
it rendered no further rating decisions until January 
2003.  As such, the veteran effectively had more than one 
year to respond to the RO's July 2001 letter.  
Consequently, the defective 60 day response period noted 
in the letter cannot be considered detrimental or 
potentially detrimental to the veteran's appeal.  
Therefore, the decision in PVA does not preclude the 
Board from issuing a decision in this case.

A review of the record shows that RO has made efforts to 
obtain relevant records adequately identified by the 
veteran.  For example, on the dates indicated, the RO 
requested records from the following sources:  January 
and April 1996 - records from the VA Medical Center (MC) 
in Lebanon, Pennsylvania, reflecting treatment from 
September 1995 to the present; April 1997 - records from 
the VAMC in Philadelphia, Pennsylvania, reflecting 
treatment from March 1995 to the present; May 1997 - 
records from the VAMC in Wilmington, Delaware, reflecting 
treatment from March 1995 to March 1996; and February and 
March 1998 - the Social Security Administration. 

The following evidence has been received in support of 
the veteran's appeal:  records from the VAMC in San Juan, 
the Commonwealth of Puerto Rico, reflecting the veteran's 
treatment in August 1995; records from the Lebanon VAMC 
reflecting the veteran's treatment from September 1995 to 
May 1996; reports of examinations performed by the VA in 
May 1996, March 1997, March 1999, December 1999, and 
November 2003; records from the Social Security 
Administration, dated in May 1996; records from the 
Wilmington VAMC reflecting the veteran's treatment from 
June 1996 to June 1997; the transcript of a hearing held 
at the RO in January 1997; and records from the VAMC in 
El Paso, Texas, reflecting the veteran's treatment from 
June 2002 to December 2002.

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that he has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support either the issue of 
entitlement to an increased rating for headaches or the 
issue of entitlement to an effective date prior to 
December 12, 1996, for service connection for PTSD.  
Accordingly, with respect to those issues, there is no 
need for further development of the evidence in order to 
meet the requirements of the VCAA.  

II.  Headaches

The veteran seeks an increased rating for his service-
connected headaches. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present (current rating period) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected headache disability is 
rated in accordance with 38 C.F.R. § 4.124a, DC 8100.  A 
30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average once a month 
over last several months.  A 50 percent rating is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

Since May 1996, the record is replete with treatment of 
and/or examinations for the veteran's headache 
disability.  Indeed, at his VA psychiatric examination in 
December 1999, he described such disorder as his primary 
physical problem.  In an effort to identify the nature 
and extent of those headaches, the RO requested an 
examination in which it specifically asked that the 
examiner to report the frequency of the veteran's 
headaches and whether they were, in fact, prostrating in 
nature.  Following that examination (November 2002), 
which included a review of the claims file, the examiner 
concluded that the veteran's headaches occurred weekly 
and lasted anywhere from three to five days.  He also 
concluded that they were prostrating in nature.  Such 
evidence more nearly reflects the criteria for a 50 
percent schedular rating noted above.  At the very least, 
the most recent evidence is in relative equipoise with 
respect to the question of whether or not a rating in 
excess of 30 percent is warranted for the veteran's 
service-connected headache disorder.  In such cases, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  Accordingly, a 
50 percent rating is granted for cephalgia.  

In arriving at this decision, the Board has considered 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected headaches.  The evidence, however, does not 
show such an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).  
Indeed, there is no evidence that the veteran's 
headaches, by themselves, cause marked interference with 
employment or frequent periods of hospitalization.  
Rather, the record shows that the manifestations of such 
headaches are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as 
can practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations of illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Absent evidence to the contrary, the Board finds 
no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

III.  The Earlier Effective Date

By a rating action in August 1980, the RO granted the 
veteran's claims of entitlement to service connection for 
allergic rhinitis with an ethmoidal fracture, evaluated 
as 10 percent disabling; cephalalgia, evaluated as 10 
percent disabling; and tinnitus, evaluated as 
noncompensable.  Later that month, VA notified the 
veteran that service connection had been established for 
rhinitis; a condition of the nervous system; and 
tinnitus.  

In several rating actions, dated through August 1990, the 
RO confirmed and continued the veteran's ratings for his 
service-connected disabilities.  In notices of those 
actions which were sent to the veteran, the VA referred 
to the veteran's service-connected headaches variously as 
a condition of the nervous system (August 1980 and April 
1986) or headaches (April 1984) or cephalalgia (March 
1986 and November 1990). 

In statements (VA Form 21-4138) received on September 14, 
1995, the veteran requested increased ratings for his 
nervous condition, sinus condition, and headaches.  

In April 1996, the RO acknowledged that the veteran was 
service-connected for rhinitis and for headaches, each 
evaluated as 10 percent disabling.  The RO informed him, 
however, that he was not service-connected for a nervous 
condition.  Thereafter, the RO explained that the veteran 
could file a claim for such a disorder and explained the 
best type of evidence necessary to support such a claim.

On December 12, 1996, the RO received the veteran's claim 
of entitlement to service connection for PTSD.  

By a rating action in March 1999, the RO granted the 
veteran entitlement to service connection for PTSD.  It 
assigned a 100 percent schedular rating for the veteran's 
psychiatric disability, effective December 12, 1996.  The 
veteran disagreed with that effective date, and this 
appeal ensued.  

The veteran maintains that since his PTSD is the result 
of trauma in service, the effective date of service 
connection for that disorder should revert to February 
14, 1980, the day after his separation from service.  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (a)-(b)(2).  There is an exception in that 
the effective date of disability compensation will be the 
day following the veteran's separation from active 
service, if the claim is received within 1 year after the 
veteran's separation from service.  Otherwise, the 
effective date will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later 
(emphasis added).  Separation from service means 
separation under conditions other than dishonorable from 
continuous active service which extended from the date 
the disability was incurred or aggravated.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A.  
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  Any 
communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the VA from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2003). 

In this case, service connection for psychiatric 
disability was not received until the mid-1990's, many 
years after the veteran's separation from service.  The 
only claims for service connection, which were received 
during the year after the veteran's separation from 
service were for headaches and a nasal problem.  Although 
the RO identified the headaches as a condition of the 
nervous system, there was simply no evidence of a claim 
for service connection for psychiatric disability.  Thus, 
the effective date of service connection for psychiatric 
disability cannot revert to the day after the veteran's 
discharge from service.  

While it is true that the veteran did not clarify his 
claim for service connection for psychiatric disability 
until December 12, 1996, a review of the evidence 
discloses that he had reason to believe that service 
connection for such a disorder was already in effect.  As 
noted above, documents sent to the veteran in August 1980 
and April 1986 specifically stated that service 
connection was in effect for a condition of the nervous 
system.  Such terminology could easily be misconstrued as 
indicating that service connection was in effect for a 
psychiatric disorder, particularly by a layman.  That is 
further true in light of the fact that during the years 
from August 1980 to December 1996, the RO referred to the 
veteran's service-connected disorder variously as 
headaches, cephalalgia, and a condition of the nervous 
system.  Not until April 1996 did the VA attempt to 
dispel the misconception that service connection was in 
effect for a psychiatric disorder.  Despite that 
communication, the veteran continued to believe that 
service connection was in effect separately for 
psychiatric disability and for headaches (see VA Form 21-
4138, received in June 1996).  In any event, on 
September 14, 1995, when the veteran requested an 
increased rating for a nervous condition, he initiated a 
string of correspondence with the VA which ultimately 
resulted in service connection for PTSD, evaluated as 100 
percent disabling.  As such, there is a reasonable basis 
for assigning September 14, 1995, as the effective date 
for service connection.  To that extent, the appeal for 
an earlier effective date is granted.  


ORDER

Entitlement to a 50 percent rating for the veteran's 
service-connected headaches is granted subject to the law 
and regulations governing the award of monetary benefits.

September 14, 1995, is granted as the effective date of 
service connection for the veteran's PTSD, subject to the 
law and regulations governing the award of monetary 
benefits.  


REMAND

In 1995, the RO received the veteran's claim of 
entitlement to a rating in excess of 10 percent for his 
service-connected allergic rhinitis with the residuals of 
an ethmoid fracture.  In rating that disability, the RO 
considered DC's applicable to rhinitis and to sinusitis.

During the pendency of the veteran's appeal, the VA 
rating schedule was revised with respect to disorders of 
the respiratory system, including rhinitis and sinusitis.  
61 Fed. Reg. 46720 - 46728 (September 5, 1996).  Those 
changes became effective October 7, 1996.  Inasmuch as 
the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to application of the 
version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00.  As 
yet, however, the RO has not considered the veteran's 
claim under the old and new regulations.

VA records, dated in and prior to May 1997, show that the 
veteran was treated/examined for sinusitis and/or 
rhinitis.  During a VA examination in March 1997, it was 
noted that the veteran had a severe septal deviation to 
the left and hypertrophic turbinates, bilaterally.  A CT 
study in April 1997 revealed that he had maxillary and 
ethmoid sinusitis, bilaterally.  There was a polypoid 
lesion in the superior aspect of the left maxillary sinus 
and a lesion in the inferior aspect of the right 
maxillary sinus.  The sphenoid sinus also revealed some 
thickening of the mucoperiosteum.  In May 1997, it was 
note that the veteran had a right septal deviation.  

During a VA examination in March 1999, the veteran was 
found to have mild tenderness over the ethmoid and 
maxillary sinuses.  A CT was consistent with mild 
maxillary sinusitis.  The relevant diagnoses were 
allergic rhinitis and chronic sinusitis.  It was noted 
that in August 1997, he undergone sinus surgery 
(ethmoidectomy) at the Wilmington VAMC.  The report of 
that surgery has not been associated with the claim 
folder.  Indeed, the record is negative for any records 
reflecting the veteran's treatment between June1997 and 
September 2002.

In light of the foregoing, additional development of the 
record is warranted prior to further appellate 
consideration by the Board.  Accordingly, the case is 
remanded for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  This must include, but is 
not limited to, written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that 
the RO will obtain for him.  See 
Quartuccio.  

2.  Request that the veteran furnish 
the names, addresses, and approximate 
dates of treatment or examination, of 
all health care providers who may 
possess additional records pertinent 
to the veteran's claim of entitlement 
to an increased rating for his 
service-connected allergic rhinitis 
with the residuals of an ethmoid 
fracture.  In particular, request 
such information with respect to any 
treatment rendered from May 1997 to 
September 2002.  Then contact the 
health care provider(s) and request 
the records so identified.  Also ask 
the veteran to furnish any such 
records in his possession.  A failure 
to respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.

3.  Request that the VAMC in 
Wilmington, Delaware, furnish copies 
of the records of the veteran's sinus 
surgery in August 1997.  Also ask the 
veteran to furnish any such records 
in his possession.  A failure to 
respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.

4.  When the foregoing actions are 
completed, undertake any indicated 
development in accordance with the 
provisions of the VCAA.  This may 
include, but is not limited to, the 
scheduling of any necessary VA 
examinations.  Then, readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the 
veteran's service connected allergic 
rhinitis with the residuals of an 
ethmoid fracture.  In so doing, 
consider the DC's applicable to 
rating the respiratory system prior 
to and since October 7, 1996.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  It must be emphasized, however, that the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



